202 P.3d 143 (2008)
2008 OK 102
Ben A. WEDDINGTON, Jerry Balentine, and Johnathan Reiff, Petitioners,
v.
Brad HENRY, Governor of the State of Oklahoma, et al., Respondents.
No. 106,330.
Supreme Court of Oklahoma.
November 24, 2008.

ORDER
The legislation challenged in this original proceeding, identified as Senate Bill 1708, passed by the 51st Legislature, second session on May 23, 2008, and signed into law by the Governor on June 3, 2008, is facially contrary to the Oklahoma Constitution, Article V, Section 57. The entire measure is declared unconstitutional and void. Fent v. State ex rel. Office of State Finance, 2008 OK 2, 184 P.3d 467.
/s/ James E. Edmondson
VICE CHIEF JUSTICE
EDMONDSON, V.C.J., KAUGER, WATT, COLBERT, REIF, JJ., concur.
OPALA, J., with whom WINCHESTER, C.J., HARGRAVE, TAYLOR, JJ. join, dissenting:
"I concede that the legislation sought to be invalidated is unconstitutional in part but not in toto."